 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       SAMUEL KOLB, J.K., by and through his          No. 2:19-cv-0079 DB
         Guardian ad Litem, KARIN KOLB, and
12       KARIN KOLB,
13                        Plaintiffs,                   ORDER
14             v.
15       COUNTY OF PLACER; DEPUTY
         CURTIS HONEYCUTT,
16

17                        Defendants.
18

19            This action came before the undersigned on January 31, 2020, for hearing of plaintiffs’

20   December 20, 2019 motion to compel.1 Attorney Ronald Kaye appeared telephonically on behalf

21   of the plaintiffs. Attorney Carl Fessenden appeared in person on behalf of the defendants.

22            Upon consideration of the arguments on file and those made at the hearing, and for the

23   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

24            1. Plaintiffs’ December 20, 2019 motion to compel (ECF No. 36) is granted with respect

25   to RFP No. 30;

26   ////

27
     1
      The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c). (ECF No. 13.)
                                                     1
 1           2. Defendants shall produce responsive documents within 28 days of the January 31,

 2   2020 hearing; and

 3           3. Plaintiffs’ December 20, 2019 motion to compel (ECF No. 36) is denied without

 4   prejudice to renewal in all other respects.

 5   Dated: January 31, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB: 6
     DB/orders/orders.consent/kolb0079.oah.013120
24

25

26
27

28
                                                     2
